EXHIBIT NO. 10.40 – AGREEMENT REGARDING POST-EMPLOYMENT RESTRICTIVE

COVENANTS BETWEEN MAF BANCORP, INC. AND THOMAS R. PERZ

 



--------------------------------------------------------------------------------

APPENDIX A TO PERZ EMPLOYMENT AGREEMENT

 

AGREEMENT REGARDING POST-

EMPLOYMENT RESTRICTIVE COVENANTS

 

THIS AGREEMENT made effective as of December 1, 2003, by and between MAF
Bancorp, Inc. (“Purchaser”) and Thomas R. Perz (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Purchaser and its affiliates are engaged in depository, lending and
other financial services businesses (the “Business”);

 

WHEREAS, Executive has expertise, experience and capability in the Business;

 

WHEREAS, Purchaser has invested significant amounts in the acquisition of all of
the stock of St. Francis Capital Corporation;

 

WHEREAS, Executive has served as President and Chief Executive Officer of St.
Francis Capital Corporation and its subsidiaries and will be serving Purchaser
and Mid America Bank, fsb (the “Bank”) in the capacity set forth on the
signature page hereof;

 

WHEREAS, Purchaser desires to enter into this Agreement to obtain Executive’s
agreements regarding confidentiality and post-employment restrictive covenants
for Purchaser, the Bank, and/or subsidiaries (Purchaser, the Bank and/or
subsidiaries hereinafter “Purchaser or its affiliates”) in return for the
payments set forth herein; and

 

WHEREAS, Executive is willing to provide such agreements to Purchaser and the
Bank.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which consideration is mutually acknowledged by the parties, it
is hereby agreed as follows:

 

1. Recitals.

 

The recitals hereinbefore set forth constitute an integral part of this
Agreement, evidencing the intent of the parties in executing this Agreement, and
describing the circumstances surrounding its execution. Said recitals are by
express reference made a part of the covenants hereof, and this Agreement shall
be construed in light thereof.

 

2. Confidential Information.

 

Executive acknowledges that during the course of his employment he has learned
or will learn or develop Confidential Information (as that term is defined in
this Section 2). Executive further acknowledges that unauthorized disclosure or
use of such Confidential Information, other than in discharge of Executive’s
duties, will cause Purchaser or its affiliates irreparable harm.

 

2



--------------------------------------------------------------------------------

For purposes of this Section, Confidential Information means trade secrets (such
as technical and non-technical data, a program, method, technique, process) and
other confidential or proprietary information concerning the products,
processes, services, or customers of Purchaser or its affiliates, including but
not limited to: computer programs; marketing, or organizational research and
development; business plans; revenue forecasts; personnel information, including
the identity of other employees of Purchaser or its affiliates, their
responsibilities, competence, abilities, and compensation; pricing and financial
information; current and prospective customer lists and information on customers
or their employees; information concerning planned or pending acquisitions or
divestitures; and information concerning purchases of major equipment or
property, which information: (a) has not been made generally available to the
public; and (b) is useful or of value to the current or anticipated business, or
research or development activities of Purchaser or its affiliates; or (c) has
been identified to Executive as confidential by Purchaser or its affiliates,
either orally or in writing.

 

Except in the course of his employment and in the pursuit of the business of
Purchaser or its affiliates, Executive shall not, during the course of his
employment, or following termination of his employment for any reason, directly
or indirectly, disclose, publish, communicate or use on his behalf or another’s
behalf, any Confidential Information, proprietary information or other data of
Purchaser or its affiliates.

 

Executive acknowledges that as to certain aspects of its business, Purchaser and
its affiliates operate and compete throughout the Chicagoland and Milwaukee
areas and that Purchaser or its affiliates will be harmed by unauthorized
disclosure or use of Confidential Information regardless of where such
disclosure or use occurs, and that therefore this confidentiality agreement is
not limited to any single state or other jurisdiction.

 

3. Non-Competition.

 

During the term of his employment and service on the Board of Directors of the
Purchaser and Bank and for the period ending twenty-four (24) months following
the date the Executive ceases all such service (the “Non-Compete Period”), the
Executive shall not, in the Territory (except in his capacity as an employee or
director of Purchaser or a Purchaser affiliate), (a) engage or participate in
the Business, (b) enter the employ of, or render any services to, any person or
entity engaged in the Business or competitive with Purchaser or its affiliates,
(c) engage or participate in, be employed by or render services to any person or
entity engaged in the depository, lending or other activities constituting the
Business, or (d) directly or indirectly become interested in any person or
entity referred to in clauses (b) and (c) above in any capacity, including
without limitation, as an individual, partner, shareholder, lender, officer,
director, principal, agent or trustee; provided, however, that the Executive may
own, directly or indirectly, solely as an investment, securities of any
publicly-traded entity if Executive is not a controlling person of such entity,
or a member of a group which controls such entity and Executive does not own
more than 5% of any class of equity securities of such entity.

 

“Territory” for purposes hereof shall mean those communities in which Purchaser
or any of its affiliates has a financial institution or a branch thereof, or has
filed an application for regulatory approval to establish a financial
institution or branch (whether de novo or by acquisition), together with those
communities which are within a 25 mile radius of any such

 

3



--------------------------------------------------------------------------------

financial institutions or branches. As of the date payment to Executive
commences pursuant to Section 7 below, the “Territory” shall become fixed, and
shall not be expanded as a result of any additional communities in which
Purchaser or any of its affiliates may establish a financial institution or
branch.

 

4. Inducement of Employees and Customers.

 

During the Non-Compete Period, Executive will not directly or indirectly
solicit, induce or encourage any person or entity who, as of the date
immediately preceding the date of the termination of Executive’s employment, is
an employee or customer of Purchaser or any of its affiliates, to terminate his
or her or its relationship with Purchaser or its affiliates.

 

5. Return of Purchaser’s Property.

 

All notes, reports, plans, published memoranda or other documents created,
developed, generated or held by Executive during employment, concerning or
related to Purchaser’s or its affiliates’ business, and whether containing or
relating to Confidential Information or not, are the property of Purchaser or
its affiliates and will be promptly delivered to Purchaser or its affiliates
upon termination of Executive’s employment for any reason whatsoever.

 

6. Remedies.

 

Executive acknowledges that the restraints and agreements herein provided are
fair and reasonable, that enforcement of the provisions of Sections 2, 3, 4 and
5 will not cause him undue hardship and that said provisions are reasonably
necessary and commensurate with the need to protect Purchaser or its affiliates
and its legitimate and proprietary business interests and property from
irreparable harm.

 

Executive acknowledges that failure to comply with the terms of this Agreement
will cause irreparable damage to Purchaser or its affiliates. Therefore,
Executive agrees that, in addition to any other remedies at law or in equity
available to Purchaser or its affiliates for Executive’s breach (other than
Executive’s inadvertent breach which is promptly cured upon notice from
Purchaser) or threatened breach of this Agreement, Purchaser or its affiliates
is entitled to specific performance or injunctive relief, without bond, against
Executive to prevent such damage or breach, and the existence of any claim or
cause of action Executive may have against Purchaser will not constitute a
defense thereto. Executive further agrees to pay reasonable attorney fees and
costs of litigation incurred by Purchaser or its affiliates in any proceeding
relating to the enforcement of the Agreement or to any alleged breach (other
than Executive’s inadvertent breach which is promptly cured upon notice from
Purchaser) thereof in which Purchaser or its affiliates prevail in full as
determined by a final order entered in such action.

 

In the event of a breach or a violation by Executive of any of the covenants and
provisions of this Agreement, the running of the Non-Compete Period (but not of
Executive’s obligation thereunder), shall be tolled during the period of the
continuance of any actual breach or violation.

 

4



--------------------------------------------------------------------------------

7. Payments to Executive.

 

In consideration of Executive’s agreements hereunder, Purchaser shall pay, or
shall cause the Bank or one of its affiliates to pay to Executive, twenty-four
(24) equal monthly payments in the amount set forth on the signature page
hereof. The first payment shall be payable as of the first day of the month
following the cessation of Executive’s service as a director of the Purchaser
and Bank, with each subsequent payment due on the first day of each month
thereafter until all twenty-four (24) payments have been made. In the event of
the Executive’s death, the twenty-four (24) monthly payments, or if payments had
commenced, the remaining monthly payments, shall continue to the beneficiary
designated by the Executive in writing filed with Purchaser, until twenty-four
(24) payments are made. Notwithstanding the foregoing, in the event Executive’s
cessation of service is due to termination for “Cause” as defined in an
employment agreement between the Executive and the Company or the Bank,
Executive shall remain subject to his obligations hereunder, but no payments
shall be due or payable under this Section 7. All payments hereunder shall be
subject to applicable withholding requirements.

 

8. Entire Understanding.

 

This Agreement constitutes the entire understanding between the parties relating
to Executive’s restrictions on Executive’s post-employment services and
supersedes and cancels all prior written and oral understandings and agreements
with respect to such matters.

 

9. Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of Purchaser and
its successors and Executive and his successors and assigns. Purchaser shall
each require any successor or assignee, whether direct or indirect, by purchase,
merger, consolidation or otherwise, expressly and unconditionally to assume and
agree to perform Purchaser’s obligations under this Agreement, in the same
manner and to the same extent that Purchaser would be required to perform if no
such succession or assignment had taken place.

 

10. Partial Invalidity.

 

The various provisions of this Agreement are intended to be severable and to
constitute independent and distinct binding obligations. Should any provision of
this Agreement be determined to be void and unenforceable, in whole or in part,
it shall not be deemed to affect or impair the validity of any other provision
or part thereof, and such provision or part thereof shall be deemed modified to
the extent required to permit enforcement. Without limiting the generality of
the foregoing, if the scope of any provision contained in this Agreement is too
broad to permit enforcement to its full extent, but may be made enforceable by
limitations thereon, such provision shall be enforced to the maximum extent
permitted by law, and Executive hereby agrees that such scope may be judicially
modified accordingly.

 

5



--------------------------------------------------------------------------------

11. Strict Construction.

 

The language used in this Agreement will be deemed to be the language chosen by
Purchaser and Executive to express their mutual intent and no rule of strict
construction shall be applied against any person.

 

12. Waiver.

 

The waiver of any party hereto of a breach of any provision of this Agreement by
any other party shall not operate or be construed as a waiver of any subsequent
breach.

 

13. Notices.

 

Any notice or other communication required or permitted to be given hereunder
shall be determined to have been duly given to any party (a) upon delivery to
the address of such party specified on the signature page hereof if delivered
personally or by courier; (b) upon dispatch if transmitted by telecopy or other
means of facsimile, provided a copy thereof is also sent by regular mail or
courier; or (c) within forty-eight (48) hours after deposit thereof in the U.S.
mail, postage prepaid, for delivery as certified mail, return receipt requested,
addressed, in any case to the party at the address(es) or telecopy numbers set
forth on the signature page hereof or to such other address(es) or telecopy
number(s) as any party may designate by Written Notice in the aforesaid manner.

 

14. Governing Law.

 

This Agreement shall be governed by, and interpreted, construed and enforced in
accordance with, the laws of the State of Illinois.

 

15. Gender and Number.

 

Wherever from the context it appears appropriate, each term stated in either the
singular of plural shall include the singular and the plural, and the pronouns
stated in either the masculine, the feminine or the neuter gender shall include
the masculine, feminine or neuter.

 

16. Headings.

 

The headings of the Sections of this Agreement are for reference purposes only
and do not define or limit, and shall not be used to interpret or construe the
contents of this Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
at Chicago, Illinois, on the date above set forth.

 

MAF BANCORP, INC.

By:

 

/s/ Allen H. Koranda

   

--------------------------------------------------------------------------------

   

Chairman and Chief Executive Officer

 

EXECUTIVE

/s/ Thomas R. Perz

--------------------------------------------------------------------------------

Thomas R. Perz

Managing Director of Company and Bank

 

Monthly amount payable under Paragraph 7: $15,000

 

7